                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


KEVIN A. TOLLIVER,

                      Plaintiff,

vs.                                                         Case No.: 2:16-cv-1020
                                                            JUDGE GEORGE C. SMITH
                                                            Magistrate Judge Jolson
WARDEN NOBEL, et al.,

                      Defendants.


                                            ORDER

       On June 21, 2019, the United States Magistrate Judge issued a Report and

Recommendation recommending that Plaintiff’s Motion for Preliminary Injunction and

Temporary Restraining Order be denied. (See Report and Recommendation, Doc. 61). The

Magistrate Judge also directed Defendants to respond to Plaintiff’s Offer of Settlement and

Defendants have so complied and filed a Notice of Compliance on the Court’s docket. (See Doc.

66). The parties were advised of their right to object to the Report and Recommendation. This

matter is now before the Court on Plaintiff’s Objections to the Report and Recommendation.

(Doc. 65). The Court will consider the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3).

       In his objections, Plaintiff continues to make the same arguments he raised in his Motion

for Preliminary Injunction and Temporary Restraining Order, that were carefully considered by

the Magistrate Judge in the Report and Recommendation. Plaintiff has failed to establish any

basis for reconsideration of the Magistrate Judge’s conclusions, but merely disagrees with her

conclusions. Plaintiff suggests that the Magistrate Judge may have misunderstood his arguments
with respect to the failure of the prison to transfer both of his legal boxes, however, the

Magistrate Judge did address this and at this time, Plaintiff has failed to show intentional conduct

by Defendants to justify injunctive relief. Therefore, for the reasons stated in the Report and

Recommendation, this Court finds that Plaintiff’s objections are without merit and are hereby

OVERRULED.

       The Report and Recommendation, ECF No. 61, is ADOPTED and AFFIRMED.

Plaintiff’s Motion for Preliminary Injunction and Temporary Restraining Order is DENIED.

       The Clerk shall remove Documents 34, 61 and 65 from the Court’s pending motions list.

               IT IS SO ORDERED.

                                                      /s/ George C. Smith__________________
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                  2
